Citation Nr: 0909861	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 
1963 and from October 1965 to September 1968, including 
service in the Republic of Vietnam, and his decorations 
include the Combat Infantryman Badge, the Vietnam Campaign 
Medal, and the Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that increased the evaluation for the Veteran's 
posttraumatic stress disorder (PTSD) from 30 percent to 50 
percent disabling, effective April 6, 2006.  

In June 2007, the Veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  At the Veteran's 
hearing, he complained of a rash that had developed on his 
body in connection with medication that he had been 
prescribed for his service-connected PTSD.  The Board 
interprets this statement as an informal claim for service 
connection for a rash, to include as secondary to PTSD.  As 
the RO has not adjudicated this matter, it is not properly 
before the Board and is referred to the RO for appropriate 
action.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.





CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2006, prior to the 
initial RO decision that denied the claim in July 2006.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board acknowledges that the May 2006 VCAA letter sent to 
the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

An additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in July 2008, and the 
case was readjudicated in a September 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the May 2006 VCAA notice letter advised 
the Veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
Veteran can reasonably be expected to have understood the 
applicable diagnostic code provided in the January 2007 
statement of the case and July 2008 letter.  Thus, given the 
May 2006, January 2007, and July 2008 VA correspondence, the 
Veteran is expected to have understood what was needed to 
support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA PTSD examination in May 2006, the Veteran indicated 
that his PTSD symptoms caused significant difficulty with his 
ability to interact with others, and interfered in his 
relationship with his family and neighbors.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post- 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, Social Security Administration 
(SSA), private, and VA treatment records.  The Veteran was 
also afforded an appropriate VA examination to support his 
increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating

Background

Service connection for PTSD was granted by a May 2003 rating 
decision, at which time a 10 percent rating was assigned, 
effective November 2002.  An August 2004 rating decision 
subsequently assigned a 30 percent rating, effective from 
November 2002.  The Veteran filed the subject claim for an 
increased rating in April 2006.

VA PTSD examination in May 2006 revealed that the Veteran had 
been in treatment at the PTSD clinic since 2002, and there 
was no evidence of periods of remission of symptoms in the 
last year.  Over the previous year, the Veteran reported 
feeling sad, depressed, with irritability, loss of interest 
for daily living activities, loss of energy, insomnia, 
inability to feel pleasure in daily tasks, loss of sexual 
interest, inability to concentrate, anxiety, restlessness, 
tension, jumpiness, and hypervigilance.  He also reported 
nightmares at the rate of three per week, and intrusive 
thoughts about Vietnam three to four times a week.  He also 
reported avoidance behavior almost every day.  The Veteran 
had not been working since 1998 due to his PTSD and medical 
conditions.  At present, he was living alone with his wife.  
He noted that he had poor social relations and social 
activities related to his PTSD.  

Mental status examination revealed that the Veteran was 
appropriately dressed with adequate hygiene.  There was 
evidence of tremor of both hands.  There was no evidence of 
delusions or hallucinations.  There were no suicidal ideas or 
obsessions.  His mood was depressed and anxious.  His affect 
was constricted.  Judgment was fair and insight was poor.  
These findings were found to seriously interfere with the 
Veteran's occupational and social functioning.  The diagnosis 
was chronic PTSD.  The Veteran was assigned a global 
assessment of functioning (GAF) scale score of 50 for serious 
impairment of occupational and social function.  The examiner 
commented that the Veteran was not able to establish adequate 
interpersonal relationships with his family and neighbors, 
and was not able to have adequate leisure activities.

At the Veteran's June 2007 hearing before the DRO, the 
Veteran testified that the severity of his PTSD had 
increased.  Specifically, he complained that, in the past 
year, he had experienced multiple panic attacks each week, 
and more frequent nightmares that caused him to cry out at 
night.  The Veteran stated that he behaved aggressively 
towards his family and neighbors and had little interaction 
with others.  He further stated that he was haunted by the 
memory of a lieutenant throwing a baby on the floor during 
his period of service in Vietnam.

Additionally, the Veteran testified at the DRO hearing that, 
since approximately 1998, he had been receiving SSA 
disability benefits for PTSD and other disabilities, 
including Parkinson's disease, hypertension, and back 
problems.  He also indicated that he currently received 
treatment for his PTSD and related symptoms at a VA 
outpatient clinic in Arecibo, Puerto Rico, "every three to 
four months."

Following the DRO hearing, the RO requested and obtained the 
Veteran's SSA records, which reflect that he had been in 
receipt of SSA disability benefits since September 1998 and 
had undergone periodic treatment for depression, panic 
attacks, comprehension problems, and other non-PTSD-related 
problems, including Parkinson's disease and hypertension.

The RO also requested and obtained the Veteran's VA 
outpatient clinic records dated from November 2006 to August 
2008.  Those records reflect diagnoses of PTSD of a delayed 
type with depressive disorder, and additional related mental 
health problems, including panic attacks, sleep disturbances, 
and intrusive auditory hallucinations.  A May 2008 VA 
treatment record indicated that the Veteran was currently 
taking several psychotropic medications for his PTSD symptoms 
and receiving regular individual psychotherapy.  His GAF 
score was assessed as 45.  

Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

The applicable rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of aggressive 
behavior, ongoing depression, problems with irritability, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
Indeed, the May 2006 VA PTSD examiner concluded that these 
symptoms demonstrated serious social and occupational 
impairment and assigned a GAF of 50.  Moreover, the evidence 
since May 2006 reflects that the Veteran's PTSD symptoms have 
continued at the same severity or worse.  In May 2008, he was 
assigned a GAF of 45.  The Board also finds that his symptoms 
have resulted in deficiencies in the areas of thinking, 
family, relations, mood, and work.  Consequently, giving the 
Veteran the benefit of the doubt, the Board concludes that a 
70 percent rating is warranted for his service-connected 
PTSD.  

On the other hand, while the May 2006 PTSD examiner did find 
that the Veteran's PTSD seriously impaired his occupational 
and social functioning, he noted that his he had not been 
employed because of both his PTSD and medical conditions.  
Consequently, the Board does not find that his PTSD symptoms, 
by themselves, have resulted in total occupational 
impairment.  Moreover, the Board finds that the evidence as a 
whole does not evidence persistent delusions and/or 
hallucinations, and is otherwise devoid of evidence of 
symptoms of gross impairment in thought processing or 
communication, inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
and memory loss for names of close relatives, own occupation 
or own name, so as to more nearly approximate total 
occupational and social impairment, as required for a 100 
percent disability rating.  38 C.F.R. § 4.130.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of depression, avoidance, anger 
management problems, and difficulty in interpersonal 
relationships that significantly interfere with his ability 
to carry on various occupational and social activities.  
However, such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disabilities.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


ORDER

Entitlement to a 70 percent rating, but not greater, for 
service-connected PTSD, is granted, subject to the statutes 
and regulations governing the payment of monetary benefits.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


